Citation Nr: 1226714	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 to November 1945.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to DIC benefits under 38 U.S.C.A. § 1318 and for cause of the Veteran's death.  The appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge in May 2012.

Additional evidence relevant to the claim for DIC benefits under 38 U.S.C.A. § 1318 was submitted at the time of the Board hearing.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the appellant submitted a waiver of agency of original jurisdiction over the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record reflects that the Veteran died in January 2009, and that at the time of death, he was service connected for posttraumatic stress disorder (PTSD), varicose veins of the right lower extremity, a scar on the right leg, and a scar on the left cheek.  

2.  The death certificate lists the Veteran's immediate cause of death as congestive heart failure due to (or a consequence of) atherosclerotic cardiovascular disease. 

3.  A February 2009 medical opinion from a private physician links the Veteran's PTSD to his congestive heart failure. 


CONCLUSIONS OF LAW

1.  The Veteran's service-connected PTSD contributed substantially and materially to cause his death. 38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310(a), 3.312 (2011).

2.  The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).

As a result of the Board's decision to grant entitlement to service connection for cause of the Veteran's death, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011) (VCAA), cannot be considered prejudicial to the appellant.  The Board will therefore proceed to a review of the claim on the merits. 

As for the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, this issue is rendered moot by the Board's grant of since service connection for the cause of the Veteran's death.  Further discussion of VA's duty to notify and to assist the appellant is not necessary. 

II.  Service Connection for the Cause of Death

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principle, or a contributory, cause of the veteran's death. 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3). 

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. 38 C.F.R. § 3.312(c)(2).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4). 

The record reflects that the Veteran died in January 2009, and that at the time of death, he was service connected for PTSD, varicose veins of the right lower extremity, a scar on the right leg, and a scar on the left cheek.  The death certificate lists the Veteran's immediate cause of death as congestive heart failure due to atherosclerotic cardiovascular disease.  

The record shows a long history of aortic insufficiency since an echocardiogram was performed in 1996.  Congestive heart failure was first noted in February 2008.  Treatment was provided by a private physician, Dr. Crisafulli.  The record also shows that the Veteran was diagnosed with chronic PTSD in January 2003, though he had reported PTSD symptoms as having persisted since leaving the military service in 1945.  

After the Veteran's death in January 2009, Dr. Crisafulli submitted a February 2009 statement noting that he had treated the Veteran for many years and that the Veteran had unfortunately died of congestive heart failure in January 2009.  Dr. Crisafulli noted that the Veteran was a very sad patient toward the end of his life, and suffered from PTSD and had a memory deficit.  Dr. Crisafulli indicated that he did not treat the Veteran for the PTSD but rather attended to his congestive heart failure, severe anemia, hypertension, and severe edema.  The Veteran was reportedly on a variety of medications under his psychiatric care at the VA system and had PTSD related to his service in the Pacific theater during World War II.  Only over the past several years it had come to light and had affected him directly and deeply.  Dr. Crisafulli stated that in his judgment there was a more than 50% probability that the Veteran suffered unduly toward the end of life because of the emotional trauma he suffered.  Dr. Crisafulli further found that he was sure that the Veteran's emotional trauma contributed to the development and worsening of his congestive heart failure, to the overall poor quality of his life, and had contributed toward his death.  Dr. Crisafulli also noted that many psychoactive drugs had a deleterious effect on cardiac risk and overall general well-being.

There are no other medical opinions of record addressing whether any of the Veteran's service-connected disabilities caused or contributed to the Veteran's death.

In reviewing the evidence of record, the Board finds that the Veteran's PTSD caused or contributed to his death.  As noted, the only opinion of record is favorable to the appellant's claim in that the physician found that the emotional trauma associated with the Veteran's PTSD contributed to the development and worsening of his congestive heart failure, and his death. 

Accordingly, in view of the provisions of 38 C.F.R. § 3.102, and resolving all reasonable doubt in the appellant's favor, the Board finds that the medical evidence is sufficient to demonstrate that the Veteran's death, the immediate cause of which was congestive heart failure, was associated with his service-connected PTSD.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.

III.  Entitlement to Benefits under 38 U.S.C.A. § 1318

In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  Only if an appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See generally Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 in the present case, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot.  Accordingly, the issue of entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).

 
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DIC benefits pursuant 38 U.S.C. § 1318 is dismissed as moot.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


